Name: Decision of the EEA Joint Committee No 34/98 of 30 April 1998 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  organisation of transport;  air and space transport;  European construction;  civil law
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/21 DECISION OF THE EEA JOINT COMMITTEE No 34/98 of 30 April 1998 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the-Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 83/97 of 31 October 1997 (1); Whereas Council Regulation (EC) No 2027/97 of 9 October 1997 on air carrier liability in the event of accidents (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 68a (Council Directive 91/670/EEC) in Chapter VI of Annex XIII to the Agreement: 68aa. 397 R 2027: Council Regulation (EC) No 2027/97 of 9 October 1997 on air carrier liability in the event of accidents (OJ L 285, 17.10.1997, p. 1). Article 2 The texts of Regulation (EC) No 2027/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of the Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 160, 4.6.1998, p. 40. (2) OJ L 285, 17.10.1997, p. 1.